NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



JENNIFER M. ROMERO,                )
                                   )
              Appellant,           )
                                   )
v.                                 )                 Case No. 2D17-4790
                                   )
WALMART STORES, INC., a Foreign    )
Profit Corporation,                )
                                   )
              Appellee.            )
___________________________________)

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Victor M. Arias of Arias Law Firm, P.A.,
Cape Coral, for Appellant.

Edgardo Ferreyra, Jr., and Daniel J.
Santaniello of Luks, Santeniello, Petrillo &
Jones, Miami, for Appellee.




PER CURIAM.

              Affirmed.




SILBERMAN, SALARIO, and ATKINSON,, JJ., Concur.